Citation Nr: 0930497	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material has submitted to reopen a claim 
of entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for left knee 
degenerative changes.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to November 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Des Moines, Iowa, VA Regional Office (RO).  

The Board notes that while the issue certified on appeal is 
service connection for a bilateral knee disorder, the August 
2005 rating decision, denied reopening the claim of 
entitlement to service connection for a left knee disorder, 
and denied entitlement to service connection for a right knee 
disorder.  To the extent that the February 2007 statement of 
the case addresses the left knee claim on the merits, before 
the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim of entitlement to 
service connection for a left knee disorder.  Thus, the 
issues are addressed herein accordingly, and in light of the 
fact the claim is herein reopened, there has been no 
prejudice to the Veteran.  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in July 2006.  A transcript of the hearing 
has been associated with the claims file.  





FINDINGS OF FACT

1.  The evidence added to the record since the December 1992 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a left knee disorder and is relevant and probative.

2.  Left knee degenerative changes were not manifest in 
service or within one year of separation and are not 
attributable to service.  

3.  A right knee disability is not shown.  


CONCLUSIONS OF LAW

1.  The December 1992 rating decision, which denied reopening 
the claim of entitlement to service connection for a left 
knee disorder is final.  Evidence submitted since that 
decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  A chronic left knee disability was not incurred or 
aggravated in active service and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

3.  A right knee disorder is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The April 
2005 and November 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
it appears that all of the Veteran's service treatment 
records are not available, as reflected in a July 2006 
Memorandum in regard to a Formal Finding on the 
Unavailability of Service Records.  In a case in which a 
veteran's service records are unavailable through no fault of 
his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claims in a case in which 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records).  A 
review of the claims folder reveals that VA has fulfilled its 
heightened duty to assist the Veteran in this case.  The AOJ 
has made requests for service records, and the Board is thus 
satisfied that appropriate attempts were made to reconstruct 
the Veteran's service treatment records, and that any further 
attempts to retrieve these clinical records would be futile.  
The Board notes that there are service records associated 
with the claims file.

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in September 2006.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  New and Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is reopening the claim.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

The Board notes that the AOJ initially denied service 
connection for a left knee disorder in March 1975 based on a 
finding that the evidence did not establish a left knee 
disability.  In a December 1992 rating decision, the AOJ 
noted that additional evidence submitted was not new and 
material and denied the Veteran's application to reopen the 
claim of entitlement to service connection for a left knee 
disorder.  At the time of the prior December 1992 decision, 
the record included the service treatment records, statements 
from the Veteran, and post service medical records.  The 
evidence was reviewed and the application to reopen the claim 
of entitlement to service connection for a left knee disorder 
was denied.  38 U.S.C.A. § 7105.  That decision is final.  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

Since that determination, the Veteran has applied to reopen 
his claim of entitlement to service connection for a left 
knee disorder.  The evidence submitted since the prior final 
denial in December 1992 is new and material.  An October 2002 
VA record notes a history of an in-service left knee injury, 
lay assertions submitted in March 2005 are to the effect that 
individuals had personal knowledge of the Veteran having 
sustained an injury during service and had witnessed the 
Veteran limping at or around the time of separation, and a 
September 2006 VA examination report notes x-ray examination 
showed left knee degenerative changes.  The Board finds that 
the evidence added to the record is relevant and probative, 
and if accepted as true, raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a left knee disorder, and thus, the evidence is new and 
material.  The evidence submitted since the prior final 
denial is new and material and the claim is reopened.

II.  Service Connection

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law for 
which lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).  Service 
connection for certain chronic diseases such as arthritis may 
be established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred or aggravated in service.  38 
C.F.R. § 3.303(d) (2008).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).  This includes an increase in disability.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Thus, the provisions of 1154(b) are not 
applicable.  

The Veteran asserts that he has a left knee disorder as a 
result of an in-service left knee injury, and he has limited 
his appeal in regard to a right knee disorder to secondary 
service connection.  In order to establish service 
connection, the evidence must show a current disability 
related by competent evidence to service.  Having reviewed 
the record, the Board finds that service connection is not 
warranted for a left knee disorder or for a right knee 
disorder claimed as secondary to the left knee disorder.  

In regard to the right knee, the Veteran asserts that, as a 
result of putting more weight on his right knee because he 
favors his left knee, he has a right knee disorder.  
Transcript at 9 (2006).  In this case, the competent evidence 
does not establish a current diagnosis of a right knee 
disorder.  Rather, the September 2006 VA examination report 
notes that x-ray examination showed the right knee was 
normal.  The Board notes that while there is a December 1991 
private record noting complaints of generalized 
osteoarthritis with pain in both knees, this treatment record 
is dated many years prior to the filing of the Veteran's 
claim on appeal in regard to the right knee.  To prevail on 
the issue of service connection, there must be medical 
evidence of a current disability.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection); McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that a current 
disability exists if the diagnosed disability is present at 
the time the claim is filed or during the pendency of the 
claim, even if the disability resolves prior to 
adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
Absent competent evidence of a current right knee disability, 
service connection is not warranted.  Even if the Board were 
to accept the post service treatment in regard to the right 
knee in 1991 and/or 1992 as evidence of a current right knee 
disorder, or any other right knee disorder, based on the 
Board's determination that service connection for a left knee 
disability is not warranted, service connection for right 
knee disorder secondary to a left knee disorder is not 
warranted.  

In that regard, and relevant to both the right and left knee, 
is the fact that a determination as to whether the Veteran 
has disability related to service requires competent 
evidence.  The Veteran is competent to report his symptoms, 
to include pain and having had his left knee injured when his 
bunk mate jumped down from the top bunk and landed on his 
left knee during boot camp in September 1967, and that he was 
treated with an ace bandage and crutches at the infirmary.  
Transcript at 2 (2006).  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to a relationship between service and current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Veteran's treatment records have been 
obtained, to the extent available, 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159, and are negative for a left knee injury.  As 
noted, other than the service entrance examination report and 
dental records, service treatment records are unavailable, 
and under such circumstances, VA has a heightened duty to 
explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of the 
Veteran's claim is undertaken with this duty in mind, and in 
that regard, the Board notes while the Veteran may have 
sustained an injury to his left knee during service in 
September 1967, a history of which was noted by the September 
2006 VA examiner, a December 1967 service personnel record 
reflects that the Veteran had satisfactorily completed a 
three-week course of instruction of the Self Protection, 
Escape and Evasion course, and had completed three months of 
mess man duties in April 1968.  

Regardless, and even assuming the Veteran's left knee was 
injured during service, the competent evidence does not 
establish that the Veteran has a chronic left knee 
disability, to include arthritis, related to service.  
Rather, the September 2006 VA examiner stated that it was 
less than likely that left knee degenerative changes were 
related to service.  

In regard to assertions of continuity of symptoms, the Board 
initially notes that there is no competent evidence of 
arthritis within the initial post-service year of service.  
In addition, while lay statements associated with the claims 
file are to the effect that certain individuals/family 
members witnessed the Veteran limping at or around the time 
of separation, and a contemporaneous letter from the Veteran 
to his family makes reference to the knee, such does not 
establish that he has a chronic left knee disability as a 
result of an in-service injury.  The Board notes that the 
initial documented evidence of left knee symptoms is in 1974, 
at which time a medial meniscus tear was suspected, and as 
noted in the September 2006 VA examination report, other 
post-service left knee injuries included an injury in 1976 
requiring surgery.  Thus, while the Veteran may have had 
post-service left knee symptomatology, the competent evidence 
does not establish that the symptoms and/or current left knee 
disability are related to a left knee injury during service.  
Rather, the September 2006 VA examiner stated that it was 
less than likely that a left knee disorder is related to 
service, noting not only the post-service left knee injuries, 
but also Veteran's increased risk of degenerative changes in 
the knee due to his body mass index (BMI).  

As to the assertions in the July 2009 Informal Hearing 
Presentation to the effect that the September 2006 VA 
examination is inadequate, the Veteran has presented no 
evidence that the examiner is incompetent or that the 
examination was not thorough or complete, and other than his 
own statements, he has provided no contradictory evidence.  
In addition, while the Veteran's representative noted that 
additional evidence had been presented since the September 
2006 VA examination, to include notation of a history of a 
left knee injury noted in a 1998 report, such does not 
establish that any current left knee disorder is a result of 
service.  The Board further notes that a lapse in time does 
not render an examination inadequate.  

In this case, the Board finds that the September 2006 VA 
examination is adequate for making a determination in regard 
to the claims on appeal.  In addition, the Board has accorded 
more probative value to the competent September 2006 VA 
opinion.  The examiner reviewed the claims file, provided a 
rationale for the opinion based upon objective findings and 
reliable principles, and the opinion is supported by 
treatment records.  

In sum, a chronic left knee disorder is not shown during 
service, arthritis was not shown during within the initial 
post-service year, and the competent evidence does not 
establish that a left knee disorder, to include degenerative 
changes, is related to service.  In addition, the competent 
evidence does not establish that the Veteran has a current 
right knee disability.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for a left knee disorder, 
to include arthritis, and against the claim of entitlement to 
service connection for a right knee disorder secondary to a 
left knee disorder and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.


ORDER

The application to reopen a claim of entitlement to service 
connection for a left knee disorder is granted.  

Service connection for left knee degenerative changes is 
denied.  

Service connection for a right knee disorder is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


